
	
		II
		109th CONGRESS
		2d Session
		S. 4007
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2006
			Mr. Domenici introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to conduct
		  feasibility studies to identify opportunities to increase the surface flows of
		  the Rio Grande, Canadian, and Pecos Rivers in the State of New Mexico, and for
		  other purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the New Mexico Rivers Feasibility
			 Studies Act of 2006.
		2.Rio Grande,
			 Canadian, and Pecos Rivers Feasibility study
			(a)In
			 generalThe Secretary of the Interior, acting through the
			 Commissioner of Reclamation (referred to in this Act as the
			 Secretary), in coordination with the State of New Mexico, shall,
			 in accordance with this Act and any other applicable law, conduct feasibility
			 studies to identify opportunities to increase the surface flows of the Rio
			 Grande, Canadian, and Pecos Rivers in the State of New Mexico.
			(b)ReportNot
			 later than 2 years after the date of enactment of this Act, the Secretary shall
			 submit to the Committee on Energy and Natural Resources of the Senate and the
			 Committee on Resources of the House of Representatives a report that describes
			 the results of the feasibility studies conducted under subsection (a).
			(c)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Secretary to carry out this Act $3,000,000.
			
